DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Ekena on June 30, 2022.
The application has been amended as follows:
Cancel claims 91 and 94
Change claims 99, 101 and 102 to depend from claim 90.
Rewrite claim 90 to read: A method of inhibiting 17β-hydroxysteroid dehydrogenase type 13 (HSD17B13) expression in a cell in a subject, comprising contacting the cell with a double stranded ribonucleic acid (dsRNA) agent, wherein the dsRNA agent comprises a sense strand and an antisense strand, wherein the sense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:1 or 2 and the antisense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:8 or 9, thereby inhibiting expression of HSD17B13 in the cell,
wherein the subject suffers from an HSD17B13-associated disease, disorder, or condition, a chronic fibro-inflammatory liver disease, a chronic fibro-inflammatory liver disease associated with the accumulation and/or expansion of lipid droplets in the liver, inflammation of the liver, liver fibrosis, fatty liver disease (steatosis), nonalcoholic steatohepatitis (NASH), nonalcoholic fatty liver disease (NAFLD), cirrhosis of the liver, alcoholic steatohepatitis (ASH), alcoholic liver diseases (ALD), HCV-associated cirrhosis, drug-induced liver injury, hepatocellular necrosis, or obesity.
Rewrite claim 100 to read: The method of claim 90, wherein the subject has a disease, disorder or condition that would benefit from reduction in expression of an HSD17B13 gene, and wherein inhibiting expression of HSD17B13 in the subject prevents at least one symptom of the disease, disorder, or condition in the subject.

Allowable Subject Matter
Claims 90, 99-107 and 119-150 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Youfei et al. (CN103520724, cited on IDS). This reference suggests a connection between HSD17B13 and fatty liver, based on teachings that mice overexpressing HSD17B13 develop fat in the liver. However, the reference does not disclose any inhibitors of HSD17B13 or demonstrate that inhibiting HSD17B13 will have any effect on fatty liver or any disease or condition associated with HSD17B13 expression. 
Further, the prior art discloses some dsRNA sequences that meet the structural requirements of complementarity over at least 15 consecutive nucleotides of SEQ ID NO: 1. As one example, Meyer et al. (WO 2008/043561) teach a screening method to identify modulators of a kinase and/or a kinase binding polypeptide which are suitable for prevention and/or treatment of influenza. Example 4 describes the use of this method for genome wide scale analysing all known human genes by using about 59886 siRNAs. The siRNAs were reverse transfected in freshly seeded A549 cells using the transfection reagent HiperFect. The siRNAs and corresponding genes that showed a strong antiviral activity are listed in Table 4, including at table 4, page 207, the 5th entry under the column labeled Target Sequence 4 a target sequence CTCCCACTACATCAAGACTAA. This sequence comprises 16 consecutive nucleotides of instant SEQ ID NO: 4497. 
While the sequence disclosed by Meyer et al. happens to share identity with instant SEQ ID NO: 1, neither this dsRNA nor any other references present in the sequence search results is targeted to HSD17B13. Therefore, the prior art does not teach or fairly suggest dsRNA agents targeted to HSD17B13 should be used in a subject suffering from an HSD17B13-associated disease or any other condition recited in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635